NUMBER 13-15-00395-CV

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                          IN RE BTB REFINING, LLC


                    On Petition for Writ of Mandamus.


                                        ORDER

    Before Chief Justice Valdez and Justices Benavides and Perkes
                           Order Per Curiam

       Relator BTB Refining, LLC filed a petition for writ of mandamus in the above cause

on August 31, 2015, through which it seeks to vacate a temporary injunction which

allegedly acted, in part, as a prejudgment writ of attachment. The Court requests that the

real party in interest Mohammad Anwar Farid Al-Saleh, or any others whose interest

would be directly affected by the relief sought, file a response to the petition for writ of

mandamus on or before the expiration of ten days from the date of this order. See TEX.

R. APP. P. 52.2, 52.4, 52.8.
      IT IS SO ORDERED.

                                  PER CURIAM

Delivered and filed the
3rd day of September, 2015.




                              2